Rothrock, J.
The appeal was submitted on what appears to be a rery full abstract of the evidence. We have been careful to examine all of the testimony of the witnesses, and thoroughly consider every disputed fact in the ease, because a reversal is demanded on the ground that the verdict is not supported by the evidence. There is no doubt that some person or persons in the night time stole some fifteen turkeys and seventy-five chickens from the poultry house of one Yancey, The evidence tends to show that on the next day the defendant and one Rogers sold chickens and turkeys in the city of Burlington which corresponded somewhat with the description of those stolen from Yancey. The ultimate fact which the jury were required to determine was whether the evidence sufficiently identified defendant as one of the guilty parties. There are a number of circumstances disclosed in evidence which, in our opinion, leave but little room for doubt as to the defendant’s guilt. We need not set out these facts. It is enough to say that they are, in our judgment, sufficient to sustain the verdict.
It is claimed that the court should have sustained the challenges to certain of the jurors on the ground that the said jurors showed such a state *736of mind as precluded them from rendering a just verdict. An examination of the record satisfies us that the court did not abuse its discretion in overruling the challenges. If did not appear that the said jurors had such prejudice as would preclude them from rendering a true verdict upon the evidence. The judgment of the district court is affirmed.